Title: To Alexander Hamilton from John Walker, 10 November 1799
From: Walker, John
To: Hamilton, Alexander


          
            My Dear General
            Oxford 10th. November 1799
          
          It is with due Diffidence, that I address you on a Subject which frequently engroseth the Attention of Military Gentlemen; I mean, that of Rank. A Sense of Duty which I owe myself, my Family, and my Feelings; together with the advise of Coll. Rice hath prevailed on me (altho’ at this late period) to make known to you my real Situation.
          Genl. Knox, and Genl. Brooks, did me the Honor, to place my Name, with a Number of other Gentlemen, on their List of Recommendations for a Regiment in the Army, without my Solicitation, or even my Knowledge; except I once (in Company with Genl. Brooks) observed; if I cou’d have a Regiment I would engage, untill the List was sent on to the President; after which, I wrote to the Secretary of War, on the Subject, and pledged myself that, shou’d I receive the Appointment I wou’d accept it.
          In the first Appointments General Elliott was appointed Lieut. Col. Commandant: Myself, Major Winslow and Major Rowe were appointed Majors: these Gentlemen accepted immediately: I did not; untill I had consulted Genl. Brooks; who advised me to accept; at the same Time assuring me, that he had no Doubt, (if Genl Elliott shou’d decline) but I shou’d have a Regiment; accordingly accepted.
          In the second Appointments  Coll. Rice, (who was no less expected than deserving) was appointed to command one of the Regiments. A Question then arose (as I am informed) wether Coll. Hunuel, or myself shou’d command the other, and the Members of Congress from the State were advised on the Subject; and I am informed, from unquestionable Authority, that the local Situation of Coll. Hunuel alone, gave him the Regiment, by a small Majority. However disappointed I might be, I concluded to continue in the Service; presuming that my standing in Life, both, in the Civil and Military Department, would give me Rank of the Majors appointed with me; and I presume, the same was expected by them; but, it is now suggested that Major Rowe, (in Consequence of his holding a Subaltern’s Commission, in the Revolutionary War) will take Rank; and, (unless there is a Grade between the first and second Majors agreeable to the Regulations, adopted at the War Office) he unquestionably will. But, on this Question I find there are two Opinions, which I wish might be solved.
          I have made a considerable Sacrifice of my private Interest by engaging in the Service and have made my Arrangements to continue, provided I can, consistent with my honor and feelings (both of which) I conceive will be strongly put to the Test shou’d Major Rowe take Rank of me. But let my Rank be determined as it may; I presume the Government will endeavor to do Justice, as far as in their Power, consistent to the General Regulations; which Regulations, I by no means wish shou’d be violated on my Account.
          Under these Circumstances, I wish to offer myself as a Candidate for a Division Inspector, and, I have the Vanity to think that I could produce such Recommendations from Genl. Brooks, Genl Hull (under whom I have done Military Duty for several years) and other Military Gentlemen, as might satisfy you, as to my Qualifications to fill that Office.
          I have the Honor to be with Sentiments of respect and great Esteem Your most Obedt. & very huml. Servt.
          
            Jno. Walker Major 14th
            Regt. Infantry—
          
          To Major Genl. Hamilton
        